 In the Matter of OwENS-ILLINoIS GLASSCOMPANY,EMPLOYERandFEDERATIONOF GLASS,CERAMIC ANDSILICA SANDWORKERS OP'AMERICA,CIO, PETITIONERCaseNo. 13-RC-376.Decided March17, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearing officerof the National Labor Relations Board. The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.,Pursuant to the provision of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.The Petitioner; District 50, United Mine Workers of America,Local Union 13055, herein called District 50; and Glass Bottle BlowersAssociation of the United States and Canada, AFL, herein called theAssociation, are labor organizations claiming to represent employees ofthe Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within themeaning ofSection 9(c) (1) and Section 2 (6) and (7) of the Acts1At the hearing,the Employer moved to dismiss the petition on the ground that the unitsought by the Petitioner is inappropriate.The hearing officer referred the motion to theBoard.For the reasons hereinafter stated,the motion is denied.Chairman Herzog and Members Reynolds andGray.District 50 contends that its contract with the Employer bars this proceeding.Therecord discloses that on September 2, 1948, District 50 and the Employer agreed to thesubstantive terms of a contract,subject to the approval of District 50's membership.OnSeptember 8, 1948,the petitionherein was filed,and on September 22, 1948, the contractwas executed.Underwell-established Board principles,the September 22, 1948, contractis no bar,as it was not signed until after the petition was filed. SeeMatter of The LindeAir Products Company, 76N. L.R. B. 1127;Matter of National Chair Company, Inc.,74 N. L.R. B. 1014.82 N. L.R. B., No. 24.205 206DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The appropriate unit :The Petitioner seeks to represent a single unit composed of allhourly paid employees3 at the Employer's Streator, Illinois, plant,excluding machine operators, machine upkeep men, learners, begin-ners and apprentices, mold makers and moldmaking apprentices, fore-men, assistantforemen, and all other supervisors.District50 agreesthat this is an appropriate unit.The Employer and the Associationcontend that the unit is inappropriate, asserting that these employeesshould be included in the existing multi-plant unit consisting of allthe Employer's miscellaneous employees in its eastern division.The Employer's glass container division consists of 15 plants locatedthroughout the United States.Ten of these plants, including theStreator plant, are known as the eastern division .4Each plant inthe eastern division manufactures a different type of glass container,but similar machines are used, and there is considerable transferof equipment and personnel between these plants.The Association represents all the machine operators, machine up-keep men, learners and beginners, and the American Flint GlassWorkers Union of North America represents the mold makers andmoldmaking apprentices, in all 10 plants of this division. Industry-wide bargaining with these 2 organizations has been carried on forat least 35 years aThe Employer and the Association have executedsuccessivemulti-plant contracts covering miscellaneous employeessinceDecember of 1945.8The miscellaneous employees at the Em-ployer's Streator plant have not, however, been included in the multi-plant contract.District 50 has represented the miscellaneousemployees at the Streator plant in a separate unit since 1945.Under all the circumstances, and in view of the history of collectivebargaining on a multi-plant basis, as well as bargaining for thesingle-plant unit at the Streator plant, we believe that either a single unitconfined to the miscellaneous employees at the Streator plant, or aunit composed of all the Employer's miscellaneous employees in itseastern division, including the miscellaneous employees at the Streatorplant, would be feasible.Accordingly, we shall make no final unitdetermination at this time, but shall first ascertain the desires of theHereafter, hourly paid employees will be referred to as miscellaneous employees, whichthe record indicates is a generic term used to describe the production and maintenanceemployees, other than machine operators and mold makers, in the glass container industry.4 The "eastern division" Is composed of plants located in Alton and Streator, Illinois ;,Gas City and Terre Haute, Indiana ; Waco, Texas ; Bridgeton, New Jersey ; Clarion, Penn-sylvania ; Charleston, Fairmont, and Huntington, West Virginia.5 Since 1933, the Employer has been a member of the Glass Container ManufacturersInstitute, which negotiates industry-wide collective bargaining agreements with these labororganizationse The record discloses that the miscellaneous employees of two of the Employer's prin-cipal competitors are also represented on a multi-plant basis. OWENS-ILLINOISGLASS COMPANY207employees as expressed in the election hereinafter directed. If amajority of these employees vote for the Petitioner, they will be deemedto have expressed a desire to be represented in a single unit. If amajority of these employees vote for the Association, they will bedeemed to have expressed a desire to be included in the multi-plant unit.?The parties disagree as to eight watchmen, whom the Associationand District 50 would include in the voting group.The Petitionerand the Employer leave the determination of their status to the Board.There are two watchmen assigned to each of three shifts.The majorportion of their time is spent on guard at the main gate and makinginspection tours with watchmen clocks. In addition, they performminor maintenance duties such as policing the area around the maingate and washing windows in the watch house. They are not uni-formed or armed.They are responsible to the personnel manager towhom they report any infraction of the plant's rules and regulations.We find that the watchmen are "guards" within the meaning of Sec-tion 9 (b) (3) of the Act and shall exclude them from the vot-ing group."We shall direct that an election be held among the following em-ployees : all hourly paid employees at the Employer's Streator, Illi-nois,plant, excluding machine operators, machine upkeep men,learners, beginners and apprentices, mold makers and moldmaking ap-prentices, watchmen, foremen, assistant foremen, and all supervisorsas defined in the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Thirteenth Region and subjectto Sections 203.61 and 203.62 of National Labor Relations BoardRules and Regulations-Series 5, as amended, among the employeesin the voting group described above who were employed during thepay-roll period immediately preceding the date of this Direction ofElection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,but excluding those employees who have since quit or been discharged''As District 50 is not in compliance with Section 9 (f), (g), and(h) of the Act, weshall not place its name on the ballot.11Matterof C. V.Hill & Company,Inc., 76N.L. R. B. 158. 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor cause and have not been rehired or reinstated prior to the date ofthe election, and also excluding employees on strike who are not en-titled to reinstatement, to determine whether they desire to be repre-sented, for purposes of collective bargaining, by Federation of Glass,Ceramic and Silica Sand Workers of America, CIO, or by Glass BottleBlowers Association of the United States and Canada, AFL, orby neither.